132 Ga. App. 15 (1974)
207 S.E.2d 590
HOME INSURANCE COMPANY
v.
FORT VALLEY MILLS, INC. et al.
49332.
Court of Appeals of Georgia.
Argued May 10, 1974.
Decided May 16, 1974.
Rehearing Denied May 29, 1974.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Sam F. Lowe, Jr., for appellant.
Mitchell, Mitchell, Coppedge & Boyett, Warren N. Coppedge, Jr., Troutman, Sanders, Lockerman & Ashmore, Robert L. Pennington, Mathews, Walton, Smith, Shaw & Maddox, Oscar M. Smith, John M. Graham, III, McCamy, Minor, Phillips & Tuggle, John T. Minor, III, for appellees.
WEBB, Judge.
On January 11, 1974, the trial court, which had heard this case without a jury, entered its findings of fact, *16 conclusions of law, and judgment. On January 19, Fort Valley Mills, Inc., one of the plaintiffs below, filed its motion for new trial as to this order, contending that the trial court erred in refusing to award plaintiffs judgment in a certain amount against Home Insurance Company, one of the defendants below. Home attempts to bring the case here for review by appealing from the judgment entered on January 11. However, on January 29, when Home's notice of appeal from the judgment was filed, Fort Valley's motion for new trial was still pending and was not finally disposed of until the entry of an order overruling it on February 28. Home did not obtain a certificate for immediate review.
A notice of appeal from the judgment, filed while a motion for new trial is pending, and unaccompanied by a proper certificate for immediate review, confers no jurisdiction in the appellate court and results in a dismissal of the appeal. Locke v. State, 228 Ga. 545 (186 SE2d 738); Minter v. State, 229 Ga. 804 (194 SE2d 462); Lamas Co. v. Baldwin, 118 Ga. App. 437 (164 SE2d 236) and cits.; Smith v. Smith, 128 Ga. App. 29, 30 (2) (195 SE2d 269) and cits.; Howard v. State, 130 Ga. App. 554 (203 SE2d 865). The appeal is not brought to maturity or perfected by the subsequent overruling of the motion for new trial. Pazol v. Citizens Nat. Bank, 112 Ga. App. 161 (144 SE2d 117); Kurtz v. State, 115 Ga. App. 665 (155 SE2d 735); Hayes v. State, 116 Ga. App. 260 (157 SE2d 30).
Appeal dismissed. Eberhardt, P. J., and Evans, J., concur. Pannell, P. J., disqualified.